Citation Nr: 0119929	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  01-06 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $827.00.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from February 1971 to October 
1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision of the Committee on 
Waivers and Compromises,  Department of Veterans Affairs (VA) 
Regional Office (RO), Louisville, Kentucky.   



FINDINGS OF FACT

1. At the time of a May 1992 VA disability compensation 
award, the appellant was apprised that he had been awarded 
additional monies because of his marriage and he was 
apprised of his obligation to notify VA of any change in 
his marital status.  

2. The appellant was divorced from his spouse in October 1998 
and did not notify VA of the change in his marital status 
until September 2000, thus creating an overpayment in the 
amount of $827.00.

3. The appellant is solely at fault in the creation of the 
debt; VA was not at fault in the creation of the debt.

4. Recovery of overpayment in this case would not create 
undue hardship and  would not defeat the purpose for which 
compensation benefits were intended. 

5. Failure to recover the overpayment would result in unfair 
gain to the appellant.

6. The evidence does not demonstrate that the appellant 
altered his position to his detriment by relying on VA 
benefits or that he relinquished a valuable right or 
incurred a legal obligation because of the overpayment.


CONCLUSION OF LAW

The recovery of the overpayment of disability compensation 
benefits in the amount of $827.00 would not be against equity 
and good conscience and, therefore, should not be waived. 38 
U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that by rating decision dated in May 
1992, service connection was granted for gout, and 
degenerative arthritis of the lumbar and cervical spines.  
The combined disability rating assigned was 30 percent.  The 
letter advising the appellant of this rating decision further 
advised him that the monthly rate of compensation included an 
additional allowance for his spouse and child.  He was 
notified that if there was any change in the status of his 
dependents, he was to notify the RO immediately.  

In July 1993 and in May and June 1996, the appellant's total 
VA monthly compensation amounts were amended based upon his 
child's school attendance.  On these occasions, the appellant 
was again advised that if there was any change in the status 
of his dependents, he was to notify the RO immediately.  In 
September 2000, and at the RO's request, the appellant filed 
a "Declaration of Status of Dependents" form, reflecting 
that he had been divorced from his first wife in October 
1998, but that he had remarried in May 2000.

By letter dated in October 2000, the appellant was advised 
that his compensation payment was to be reduced because he 
had been divorced from his first wife, and that an 
overpayment of benefits had been created.  By letter dated in 
December 2000, the appellant was advised that the total 
amount of overpayment was $827.00.
In requesting a waiver of recovery of the overpayment, the 
appellant reported that his total monthly income was 
$2,566.00.  He listed total monthly expenses in the amount of 
$2,340.00.  

Relevant Law and Analysis

The threshold question is whether the indebtedness for which 
the appellant now seeks waiver of recovery was properly 
created; the validity of an indebtedness must be confirmed in 
order to give rise to the question of waiver of its recovery.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991). 

In the present case, the record reflects that the appellant 
received compensation benefits for service-connected 
disorders throughout the period from when he was divorced 
from his first wife, through the time he ultimately notified 
the RO (at the latter's specific request) that he was 
divorced.  See letter, dated December 6, 2000.    

Although the appellant argues that the debt was not validly 
created for part of the time because he had remarried, such 
an argument does not avail him.  The Secretary of Veterans 
Affairs is authorized to prescribe all rules and regulations 
which are necessary or appropriate to carry out the laws 
administered by VA.  38 U.S.C.A. 
§ 501; see generally Gardner v. Derwinski, 1 Vet. App. 584, 
586 (1991), aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), aff'd, 115 S. Ct. 552 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (Noting that the 
"Secretary has very broad powers to 'prescribe . . . 
regulations'"); Duro v. Derwinski, 2 Vet. App. 530, 531 
(1992).  In this regard, there exists a comprehensive 
regulatory scheme for the reporting by claimants of 
additional dependents, so as to establish and amend 
entitlement to additional VA compensation.  See, e.g., 38 
C.F.R. §§ 3.1(j), 3.21, 3.31, 3.50. 3.52, 3.55, 3.57, 3.204 - 
213, 215.  Plainly, the appellant did not comply with VA's 
regulations, and the debt cannot therefore be said to have 
not been validly created.  

Waiver of recovery of an overpayment or waiver of collection 
of any indebtedness is prohibited where any one of the 
following elements is found to exist: (1) fraud, (2) 
misrepresentation, or (3) bad faith. 38 U.S.C.A. § 5302(c), 
38 C.F.R. § 1.965(b).
In this matter, the RO found that none of the factors barring 
consideration of waiver were present.  Notwithstanding this, 
however, the Board must render an independent determination 
on this point.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994). The Board has reviewed the record, and finds no 
evidence that the appellant sought to deceive or to seek 
unfair advantage of the VA, and as such, no legal bar to the 
benefit sought is present.  Id.

Remaining is the question whether it would be against equity 
and good conscience for VA to require repayment of the 
indebtedness at issue in this appeal.  There shall be no 
recovery of payments or overpayments of any benefits under 
any laws administered by VA when it is determined that 
recovery would be against equity and good conscience. 38 
U.S.C.A. § 5302(a).  The phrase "equity and good conscience" 
means arriving at a fair decision between the obligor and the 
Government.  38 C.F.R. § 1.965(a).  The standard of "equity 
and good conscience" will be applied when the facts and 
circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights. Id.  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended.  38 U.S.C.A. § 
5302; 38 C.F.R. 
§ 1.965.

Having reviewed the record in light of these factors, 
recovery of the overpayment would not be against equity and 
good conscience.  First, it cannot be doubted that it is the 
fault of the appellant, and the appellant alone, that this 
debt was created.  The appellant was apprised on numerous 
occasions that he was to inform VA of any changed marital 
circumstances and he did not do so.  Although the appellant 
argues that he notified VA at the time of his divorce, there 
is no evidence to substantiate the appellant's report.  
Further, because the appellant clearly continued to receive 
monies in the amount representative of married status,  his 
silence upon such payments is evidence of a continuing fault.   

Because the appellant is solely at fault, VA is not.  
Further, recovery of the overpayment would not cause undue 
financial hardship to the appellant.  His financial 
statement, as reported above, clearly indicates that he is 
able to pay this debt.  Although the appellant is indebted to 
other creditors, he appears to be employed and the record 
does not indicate a physical inability to pay the debt.  
Waiver of this debt would clearly result in unjust enrichment 
to the appellant.  He was not entitled to the additional 
monies he received - he was paid these funds upon the 
representation of a continued marriage to his former spouse 
when he was in fact divorced from her.  

Finally, repayment of the debt would not defeat the purpose 
for which it was intended.  The appellant remains compensated 
for service-connected injuries.  His financial report 
indicates that the appellant is solvent financial condition, 
and there is no evidence that repayment would alter this 
finding, or that would support a finding that the appellant 
has incurred altered his position to his detriment by relying 
on VA benefits, relinquishment of a valuable right or 
incurrence of a legal obligation because of the overpayment.

Final Matter:  

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  38 U.S.C.A. § 5103A.  Having 
considered the record in light of the VCAA, the Board is of 
the opinion that further development of the claim is not 
warranted.  The first critical issue for resolution in this 
matter is whether the debt was validly created; i.e., whether 
the appellant notified VA of his October 1998 divorce from 
his first wife.  While the appellant argues that he did so, 
the record does not substantiate this report.  The appellant 
has reported that he does not have any copies of the letters 
of notification, and he has not reported that he notified the 
RO of his divorce by any other means.  Upon the appellant's 
report, the RO scrutinized the record, but found that the 
appellant's report was not substantiated.  

There is no suggestion that evidence exists that would 
substantiate the appellant's contention that he notified VA 
of his divorce.  In this regard, the appellant argues that he 
notified the Department of Defense of his divorce.  However, 
whether that agency was so notified is irrelevant as to this 
issue.  As is noted above, it was the appellant's 
responsibility to notify VA, and he did not do so.  

In short, because both the appellant and VA are not in 
receipt of any corroboration that he notified VA of the 
change in his marital status, and because these parties are 
the only two that could reasonably be expected to have such 
information, no further inquiry as to the question of the 
validity of the debt is warranted.

The appellant has also been apprised of the legal standard 
under which this matter is to be evaluated.  See Statement of 
the Case, dated June 2000.  Specifically, the appellant was 
advised of those factors as are listed above that would be 
weighed in the determination as to whether waiver would be 
granted.  In response thereto, the appellant filed his 
substantive appeal, and essentially argued points which the 
Board has considered above.

In sum, the provisions of the VCAA have substantially been 
complied with, and no further development of the claim is 
warranted.  See 38 U.S.C. § 7261(b); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).     
  
ORDER

Waiver of recovery of an overpayment of VA disability 
compensation benefits in the amount of $827 is denied.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

